               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         Western Division


HUDSON SPECIALTY INSURANCE COMPANY                        PLAINTIFF/
                                                   COUNTER-DEFENDANT


V.                                     CIV NO: 5:17-cv-00137-DCB-MTP


TALEX ENTERPRISES, LLC; JUBILEE PERFORMING
ARTS CENTER, INC.; TERRANCE L. ALEXANDER; and the
BOARD OF MAYOR AND SELECTMEN
OF MCCOMB, MISSISSIPPI, et al.                           DEFENDANTS/
                                                   COUNTER-CLAIMANTS
                                 ORDER
     THIS MATTER is before the Court on Plaintiff/Counter-

Defendant Hudson Specialty Insurance Company (“Hudson”)’s Motion

to Strike Expert Causation Opinions (Doc. 204), and

Defendants/Counter-Claimants Talex Enterprises, LLC (“Talex”);

Terrance L. Alexander (“Alexander”); Jubilee Performing Arts

Center, Inc. (“Jubilee”); and, the Board of Mayor and Selectmen

of McComb, Mississippi (“McComb”)’s Response in Opposition to

Motion to Strike Expert Causation Opinions (Doc. 216). The Court

having examined the motions, memoranda in support, and the

applicable statutory and case law, and being fully advised in

the premises, finds that the Motion to Strike Expert Causation

Opinions should be DENIED.

                                   1
                           BACKGROUND

     This is a case arising out of an insurance dispute between

Hudson Specialty Insurance Company and Talex Enterprises, LLC,

Jubilee Performing Arts Center, Terrance L. Alexander and the

City of McComb. The dispute arises out of an incident involving

a property insured by Hudson, the JPAC Building, located at 230-

232 Main Street, McComb, Mississippi. The JPAC Building is

listed under two policies of insurance issued by Hudson. Talex

owns the JPAC Building and, at the time of the incident, Jubilee

operated a performing arts school out of the building. Alexander

is the principal for both Talex and Jubilee.

      Talex is the named insured under one policy, No.

HBD10027329, (the “Talex Policy”), which provides building

property coverage and commercial general liability coverage.

Alexander d/b/a Jubilee is the named insured under the other

policy, No. HBD10019191, (the “Alexander Policy”), which

provides personal property coverage and commercial general

liability coverage.

     The JPAC Building collapsed on July 23, 2017. After the

collapse, the remaining portions of the JPAC Building required

immediate stabilization to render them safe. McComb declared an

emergency condition and hired Mr. Laird, an engineer with Laird

& Smithers, Inc., to “prevent further injury and property

                                2
destruction.” McComb designated Mr. Laird as a non-retained

expert for this trial. Mr. Laird’s report claimed that the

collapse was caused by the fact that the JPAC Building “had been

reroofed many times without removal of the degraded underlying

roofing materials; thus adding additional weight to the roof

structure.” (Doc 204-6, Laird Report p. 2).

       McComb also designated Steve Cox as a non-retained expert.

Mr. Cox is a local architect who owned property neighboring the

JPAC Building. In the initial disclosure, Mr. Cox opined that

the building collapsed because of the condition of very old

mortar and not because of water standing on the building roof or

because of roof repair.

                              ANALYSIS

       Hudson puts forth two reasons to strike the opinions of

Defendants/Counter-Claimants’ experts: (1) the opinions

challenge or are inconsistent with the ‘admitted’ facts

regarding the partial collapse of the JPAC building, and (2)

Defendants/Counter-Claimants acted in bad faith in designating

its experts. The Court will address each in turn.

  I.     Admitted Facts

       At issue is the Contract of Assignment of Chose in Action

(Doc. 67-1) (“The Contract” or “The Assignment”). In The


                                  3
Assignment Defendants/Counter-Claimants agreed and contracted

that attorney Wayne Dowdy would undertake joint representation

of Alexander; Jubilee; Talex; and McComb in the pending Federal

Court Action filed by Hudson. The Assignment also stated that

the claims of McComb would be made solely under the commercial

general liability coverage of the insurance policies issued by

Hudson. In this contract, the parties agreed that a large amount

of rainwater had collected on the JPAC roof and the weight of

the rainfall was the proximate cause of the collapse. See (Doc.

67-1 Ex. A). Hudson claims that the statement in The Assignment

qualifies as a judicial admission, removing the question of

causation from contention.

  A judicial admission is binding upon the party making it. To

qualify as a judicial admission a statement must be (1) made in

a judicial proceeding; (2) contrary to a fact essential to the

theory of recovery; (3) deliberate, clear, and unequivocal; (4)

such that giving it conclusive effect meets with public policy;

and (5) about a fact on which a judgment for the opposing party

can be based. See Heritage Bank v. Redcom Labs., Inc., 250 F.3d

319, 329 (5th Cir. 2001). The effect of a judicial admission is

to withdraw a fact from contention. See Martinez v. Bally’s

Louisiana, Inc., 244 F.3d 474, 476 (5th Cir. 2001).




                                4
  Examples of judicial admissions are “admissions in the

pleadings in the case, in motions for summary judgment,

admissions in open court, stipulations of fact, and admissions

pursuant to requests to admit.” See 6 Handbook of Fed. Evid.

§801:26 (8th ed.). A judicial admission is a “formal concession

in the pleadings or stipulations by a party or counsel that is

binding on the party making them.” See Martinez, 244 F.3d at

476–477.   A judicial admission should not be confused with an

evidentiary admission, which may be “controverted or explained

by the party.” See id.

     The first requirement of a judicial admission is that it be

made in a judicial proceeding. The Defendants/Counter-Claimants’

statement in The Assignment does not form any part of the

pleadings in this proceeding. The contract at issue was not made

in a pleading, stipulation, deposition, testimony, response to

request for admissions, or in counsel’s statements to the court.

As such, the terms of the contract are not judicial admissions,

but are evidentiary admissions that can be controverted or

explained by the parties.

     In addition to not having been made during a judicial

proceeding, The Assignment also fails to be a “deliberate,

clear, and unequivocal” admission. The Assignment contains an

agreement that the proximate cause of the collapse was a


                                 5
collection of rainwater, but there is nothing to indicate the

Defendants/Counter-Claimants were foreclosing the possibility of

any other explanation for the collapse. The Assignment was

entered into on December 22, 2017, a little more than a month

after the lawsuit was filed and significantly before the Case

Management Order required the designation of experts. It is not

“deliberate, clear, and unequivocal” that the

Defendants/Counter-Claimants intended this Assignment to be a

judicial admission regarding causation — a highly contested

issue — especially at that stage of the litigation.

  Requiring the Defendants/Counter-Claimants to be beholden to

The Assignment as a judicial admission is counter to public

policy. When a party amends a pleading, any statements in the

earlier proceeding that were judicial admissions become

evidentiary admissions if the pleadings are contradictory, i.e.,

an amended pleading supersedes the original pleading. See 188

LLC v. Trinity Industries, Inc., 300 F.3d 730, 736 (7th Cir.

2002).   The party opponent may offer the earlier version of the

pleadings as evidence, but the statement can no longer be

considered a judicial admission. See id.

     The reasons that support converting judicial admissions

into evidentiary admissions upon amending a complaint also apply

when considering The Assignment. It goes against public policy


                                 6
to bind a party to its original perception of the case before

the party goes through discovery. Therefore, courts approach

this issue with flexibility so that judicial admissions made in

pleadings can be overridden by merely amending the pleading. As

such, this court will approach The Assignment with the same

flexibility. Therefore, the statement regarding causation in The

Assignment is not a judicial admission that takes the issue of

causation out of contention, but is an evidentiary admission

that can be controverted or explained.

Daubert Standard

     As the Assignment is not a judicial admission, the Court

must evaluate the expert opinions on their own merit. Hudson

asserts that neither Cox nor Laird’s expert causation opinions

can withstand Daubert scrutiny from either a relevance or

reliability standpoint. See e.g., Daubert v. Merrell Dow

Pharmaceuticals, Inc., 113 S.Ct. 2786 (1993).

     Hudson argues that there is no “obvious relevance to expert

causation presentations, much less presentations which

contradict such foundational allegations and binding judicial

admissions.” As this court has found no binding judicial

admission regarding expert causation, this argument fails. The

expert causation opinions are relevant to the issues at hand.

The standard for relevancy is generally a “low bar,” under

                                7
Daubert. See Camowraps, LLC v. Quantum Digital Ventures LLC, No.

13-6808, 2015 WL 403187, *3 (E.D. La. Jan. 28, 2015). Here, the

causation of the collapse is relevant because the Subject

Policies trigger coverage if loss is caused by “building decay

hidden from view and the use of defective materials or methods

in construction or renovation.” Both expert opinions promulgate

building decay as a potential cause of loss, making the

declaration that coverage was triggered more probable than not.

     In its Reply, Hudson next argues that the opinions cannot

be relevant because the expert opinions do not put forth a

“Covered Cause of Loss.” To support this argument, Hudson looks

to the Subject Policies which require that there be “defective

renovation materials or methods” and that “hidden decay caused

or contributed to the collapse.” (Doc. 226 at p. 7)(citing 2017

Alexander Policy [Doc. 13-2], at p. 73; Talex Policy [Doc. 13-

3], at p. 72(emphasis added)). Hudson argues that Laird

testified that the weight of built up roofing materials was the

cause of the collapse, but that he did not testify that the past

re-roofing was “defective.” Hudson claims that “Neither Mr. Cox

nor Mr. Laird testified that the mortar decay which allegedly

caused the JPAC building’s collapse was not plainly visible.”

(Doc. 226 at p. 5). As such, the testimony cannot be relevant

because the building decay must be “hidden from view” to trigger

the Subject Policies.
                                8
     This court does not agree with Hudson’s claim that this

makes the testimony irrelevant so as to require striking expert

testimony. The Daubert analysis should be restrained to the

process of reaching the expert’s conclusions, not the merits of

the conclusions themselves. The merits should be addressed

through “vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof.” See

Bailey v. Stanley Access Technologies, Inc., No. 3:14-cv-72-SA-

JMV, 2015 WL 6828921, *2 (N.D. Miss. Nov. 6, 2015)(quoting

Daubert, 509 U.S. at 596). Here, the determination on whether

the Policies are triggered will be based of the merits of the

conclusions and should be addressed through cross-examination.

The Court’s role as gatekeeper should not supplant a trial on

the merits. See Pipitone v. Biomatric, Inc., 288 F.3d 239, 250

(5th Cir. 2002)(quoting Daubert 509 U.S. at 596).

     Hudson next argues that the opinions are unreliable because

they fail to exclude the weight of rainwater collection as a

“causative factor in the roof collapse.” It is a well settled

principle of law that there can be more than one proximate

causative factor. The rainwater, the mortar deterioration, and

the roofing material accumulation could all have contributed to

the collapse of the roof.




                                9
     However, even if there is a single proximate cause of the

collapse, there is no requirement that an expert eliminate every

alternative cause. See Arlington Southern Hills, LLC v. American

Ins. Co., 51 F.Supp.3d 681, 690 (N.D. Tex. 2014)(“While failing

to eliminate other possible causes may diminish the strength of

an expert’s opinion, the admissibility of that opinion is not

affected.”) As the court in Walker v. WTM, Inc. noted, failing

to “exclude all other possible causes of the accident,” is

usually a “matter for cross-examination, not exclusion.” No.

2:09-cv-65-KS-MTP, 2010 WL 4259784, *5 (S.D. Miss. Sept. 30,

2010).

     It should be noted that Hudson does not raise any concerns

regarding the procedure or methodology used or the

qualifications of either expert.

  II.    Bad Faith

     Hudson next alleges that the Defendants/Counter-Claimants

abused the expert discovery process. On September 25, 2018, the

Court entered a Case Management Order [106], setting Plaintiffs’

expert designation deadline as February 1, 2019, and Defendants’

expert designation deadline as March 1, 2019. On February 6,

2019, the Court granted the parties’ joint Motion for Extension

of Time to Designate Experts [136], extending Plaintiffs’ expert

designation deadline to February 22, 2019, and extending

                               10
Defendants’ expert designation deadline to March 22, 2019. See

Order [140]. The Court then granted the Defendants’ unopposed

Motion for Extension of Time to Designate Experts [144],

extending the time another ten (10) days. On March 28, 2019, the

Court conducted a conference with the parties to discuss expert

designations, remaining discovery, and extensions. The Court

directed the parties to submit a proposed schedule and discovery

completion plan, after which, the Court set the Defendants’

expert designation deadline as April 19, 2019. See Order [176].

On April 19, 2019, Defendants filed another Motion for

Extension, requesting an additional seven (7) days. (Doc. 177).

Plaintiffs opposed the Motion and filed its Response. (Doc.

181). This Court granted the Motion and extended another seven

(7) days, making expert designations due on April 26, 2019.

(Doc. 184).

     Defendants/Counter-Claimants designated Mr. Laird as a non-

retained witness on March 4, 2019. (Doc. 150-1 at p. 6). The

Defendants/Counter-Claimants hired Mr. Laird to provide expert

testimony on February 1, 2019 and, at that time, were aware of

Laird’s opinion that the weight of roofing materials was the

proximate cause of the collapse. Despite this,

Defendants/Counter-claimants wrote in their Expert Designation

[150-1] that “Defendants believe that Mr. Laird is consistent

with the opinion expressed during his deposition by Steve Cox…
                               11
It is believed that Mr. Laird will also state that the building

collapsed because of the condition of the very old mortar, not

because of water standing on the building roof.”

     This, of course, is not all that Laird testified to in his

deposition. Instead, he alleged that he told Defendants/Counter-

Claimants’ attorney around November 2018 that he believed the

possible cause of the roof collapse was “[t]he weight of the

roof and the condition of the exterior load-bearing walls… the

multiple layers of roofing that added weight.” See Laird Depo.

[ECF 204-1], at pp. 54-55. Defendants/Counter-Claimants failed

to disclose this information during their expert designation. As

previously described, Defendants/Counter-Claimants limited

Laird’s proposed testimony to mortar issues, not issues with the

roofing materials.

     This Order will address Hudson’s two issues: (1) the

designation of Mr. Laird as a non-retained expert, and (2) the

failure to disclose Mr. Laird’s opinion by the initial

disclosure.

Mr. Laird as a Nonretained Expert

     The Federal Rules of Civil Procedure set forth different

requirements for experts who are designated as “retained,”

versus experts designated as “non-retained.” A retained expert

is subject to the requirements of FED. R. CIV. P. 26(a)(2)(B),

                                12
which requires a comprehensive report that includes: (1) a

complete statement of all opinions the witness will express and

the basis and reasons for them, (2) the facts and data

considered, (3) exhibits to be used, (4) qualifications,

including publications, (5) cases in which the expert has

testified, and (6) a statement of compensation to be paid for

the study and testimony. A non-retained expert is not required

to submit the report of a retained expert, but he is required to

present a disclosure of “the subject matter on which the witness

is expected to present evidence under Federal Rule of Evidence

702, 703, or 705 and a summary of those facts which the witness

is expected to testify.” FED. R. CIV. PRO. 26(a)(2)(C).

     The Court should use common sense when evaluating the

designation of an expert as retained or non-retained. See Cooper

v. Meritor, Inc., No. 4:16-cv-52-DMB-JMV, 2018 WL 1513006, *2

(N.D. Miss. March, 27 2018). A retained expert witness is an

expert who, without prior knowledge of the facts giving rise to

litigation, “is recruited to provide expert opinion testimony.”

Id. A witness is “specially employed” under Rule 26(a)(2)(B)

when “he has no personal involvement in facts giving rise to the

litigation, but is engaged to provide opinion testimony,

regardless of whether he is compensated or simply volunteers.”

See Cooper v. Meritor, Inc., No. 4:16-cv-52-DMB-JMV, 2018 WL



                                13
1513006, *2 (N.D. Miss. March, 27 2018)(quoting Tolan v. Cotton,

No. H-09-1324, 2015 WL 5332171, *1 (S.D. Tex. Sept. 14, 2015).

      On the other hand, a non-retained expert witness’

testimony, “arises not from his enlistment as an expert, but,

rather, from his ground-level involvement in the events giving

rise to the litigation.” Id. If the expert is “part of the

ongoing sequence of events and arrives at his causation opinion

during treatment, his opinion testimony is not that of a

retained or specially employed expert.” Id.

     Mr. Laird is a non-retained expert, despite Hudson’s claims

that he should have been designated as retained. Mr. Laird had

an initial conference call with City officials on July 23, 2017,

the day of the collapse (Laird Depo. p. 13). He then drove to

McComb the next day to meet with the individuals from the

conference call (Laird Depo p. 14). That Monday Mr. Laird,

through Laird & Smithers, Inc., was retained to “get the

building in a safe, stable condition so that they could reopen

Broad Street…” (Laird Depo. p. 14). At that time, Mr. Laird was

not hired to perform a “cause and origin analysis” or “come to

an opinion as to the cause and origin of the roof collapse.”

However, as Mr. Laird described, there is overlap between what

he was hired to do, and the steps taken to provide a cause and

origin analysis. (Laird Depo. p. 16).


                               14
     Mr. Laird has “ground-level involvement” with the JPAC

collapse. He and his firm were hired to stabilize the building

and get it in a safe condition. Through his involvement with the

JPAC collapse, Mr. Laird evaluated the causation of the

collapse. The mere fact that he was then retained to provide his

expert testimony does not make him a “specially employed expert”

who is solely retained to provide testimony at trial and is not

involved in other ways with the case. Mr. Laird is testifying as

to the opinion he formed during his employment with the City of

McComb as he worked to stabilize the JPAC building. Therefore,

McComb correctly designated Mr. Laird when they described him as

a non-retained expert.

Failure to Accurately Disclose Mr. Laird’s Opinion

     Defendants/Counter-Claimants argue that Hudson has waived

its complaint about the “failure to properly disclose expert

opinions.” Hudson opposed Defendants/Counter-Claimants request

for a seven-day extension of Defendants expert designation

deadline to serve Mr. Laird’s expert report. Hudson argued that

the Motion was an attempt to cure the failure to properly and

fully designate Mr. Laird. Magistrate Judge Parker overruled

Hudson’s opposition and granted Defendants/Counter-Claimants’

requested extension. In his ruling, Magistrate Judge Parker

wrote that Hudson “cites no authority which restricts a party


                               15
from supplementing its expert designation before the expiration

of the designation deadline. The expert designation deadlines

set by the Court establish the dates on which final reports must

be produced by the parties. Order [Doc. 184] at p. 4. Hudson did

not object to this ruling within the 14 days required by Federal

Rule of Civil Procedure 72(a).

     Hudson argues that it has not waived its right to seek

relief regarding these issues. It proffers that Judge Parker’s

Order “merely granted Counter-Plaintiffs time to produce a

report to supplement designated opinions — not to present a new,

previously undisclosed opinion.” In addition, Hudson did not

learn until Laird’s May deposition that Laird had provided his

opinion regarding roofing materials to Defendants/Counter-

Claimants in November, 2018, well before the initial designation

of experts on March 24, 2019. The court agrees with Hudson that

it did not waive its right to address the issue of the

Defendants/Counter-Claimants improperly disclosing the opinion

of Mr. Laird.

     Parties must serve expert disclosures containing “a

complete statement of all opinions the witness will express and

the basis and reasons for them…” See FED. R. CIV. P. 26(a)(2).

Parties must supplement their disclosures if they learn that a

prior response was incomplete or incorrect and that information


                                 16
was not known to the other parties during the discovery process.

See Fed. R. Civ. P. 26(e)(1). However, Rule 26(e) only applies

to supplementation and not entirely new expert opinions. See

Bailey, 2015 WL 6828921 at *2 (emphasis added).

     Rule 26(a)(2) is meant to provide notice to opposing

counsel before the deposition as to the testimony of experts.

See id. Issues that were not included in the initial report

cannot be considered supplementary. See id. A party who fails to

comply with Rule 26 “bears the burden to show that its actions

were substantially justified or harmless.” Id. at *3. Therefore,

as Defendants/Counter-Claimants failed to comply with Rule 26 by

failing to disclose a known opinion of their expert at the

initial designation, the burden shifts to them to show their

actions were justified or harmless.

     Defendants/Counter-Claimants argue that any failure to

timely disclose Mr. Laird’s causations opinion was harmless. To

support this proposition they assert: (1) Hudson has neither

designated an expert, nor requested an extension to do so, (2) a

non-timely disclosure, therefore, would not impair the ability

of Hudson’s expert to offer counter-testimony, and (3) Hudson

fully examined Mr. Laird’s expert opinions at deposition

“subsequent to the service of his report, but prior to the

expiration of the discovery deadline.” (Doc. 217 at p. 14).


                               17
Hudson counters that the abuse of expert discovery procedures

resulted in “avoidable waste of attorney and judicial resources

to compel an accurate disclosure of Mr. Laird’s opinions and a

report which should have been provided with his initial

designation.” This Court finds that the untimely disclosure was

harmless as Hudson was able to fully depose Mr. Laird and Hudson

had no expert witness of its own with whom it had to provide Mr.

Laird’s report.

     To exclude evidence as a sanction under Rule 37(c)(1), the

court must consider four factors: (1) the explanation for the

failure to identify the witness, (2) the importance of the

testimony, (3) potential prejudice in allowing the testimony;

and (4) the availability of a continuance to cure such

prejudice. See Bailey, 2015 WL 6828921 at *3. The Plaintiffs

have not explained why they did not accurately describe Mr.

Laird’s expert opinion in the initial designation. The testimony

is important as it relates to the causation of the collapsed

building, an issue relevant to triggering the Subject Policies.

As previously stated, Hudson was not prejudiced by the untimely

disclosure of Defendants/Counter-claimants. Also, there is no

need for a continuance because the Plaintiffs supplemented their

disclosure prior to the expiration of the discovery deadline. As

a result, Plaintiff/Counter-Defendant’s Motion to Strike Expert

Testimony is denied.
                               18
                              CONCLUSION

     This Court, after considering the relevant Motions, has

determined that The Assignment between McComb, Talex, Alexander,

and Jubilee does not constitute a Judicial Admission. Therefore,

the Expert Opinions put forth by McComb must be evaluated under

the Daubert standard. As such, this Court finds that the expert

opinions satisfy the Daubert standard and are both relevant and

reliable.

     In addition, the Court finds that, although the

Defendants/Counter-Claimants failed to properly disclose Mr.

Laird’s expert opinion in the initial designation, the error was

harmless. Therefore, the Plaintiff/Counter-Defendant’s Motion to

Strike Expert Causation Opinions is hereby DENIED.

     IT IS THEREFORE ORDERED AND ADUDGED that the Motion to

Strike Expert Causation Opinions is DENIED.

     SO ORDERED AND ADJUDGED this the 4th day of September 2019.




                                ___/s/ David Bramlette___________
                               United States District Court Judge




                               19
